Claim Amendments
The reply filed on 4/30/2021 is not fully responsive to the prior Office Action mailed on 9/21/2020 because of the following omission(s) or matter(s): The claim amendments do not comply with 37 CFR 1.121, Section (B), Markings to Show the Changes See 37 CFR 1.111. For example, in claim 65, step (b), the text “5-membered heteroaryl containing at least one nitrogen directly bonded to the C=O of the compound of formula 13” was deleted in the claim amendment filed 7/7/2020 but is now present in the instant claims. 
Applicant is reminded to correct all deficiencies regarding having appropriate markings to show the changes in See 37 CFR 1.111. 
Applicant has 2 months from the mailing date of the communication mailed 4/30/2021 to correct the deficiencies in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624